UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1658


JAVID BAYANDOR,

                     Plaintiff - Appellant,

              v.

VIRGINIA POLYTECHNIC INSTITUTE AND STATE UNIVERSITY;
COMMONWEALTH OF VIRGINIA; THANASSIS RIKAKIS, in his official
capacity as Provost of Virginia Polytechnic and State University and in his individual
capacity,

                     Defendants - Appellees,

              and

BOARD OF VISITORS, Virginia Polytechnic Institute And State University,

                     Defendant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:18-cv-00026-EKD)


Submitted: November 30, 2020                                 Decided: December 15, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Thomas E. Strelka, STRELKA EMPLOYMENT LAW, Roanoke, Virginia, for Appellant.
Mark K. Herring, Attorney General, Keonna C. Austin, Deputy Attorney General, Deborah
A. Love, Senior Assistant Attorney General, Kay Heidbreder, University Legal Counsel,
M. Hudson McClanahan, Associate University Legal Counsel, Toby J. Heytens, Solicitor
General, Michelle S. Kallen, Martine E. Cicconi, Deputy Solicitors General, Jessica Merry
Samuels, Assistant Solicitor General, Zachary R. Glubiak, John Marshall Fellow, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Javid Bayandor, a former associate professor at Virginia Polytechnic Institute and

State University, brought the action underlying this appeal against the University; the

Commonwealth of Virginia; the former provost of the University, Thanassis Rikakis; and

the University’s Board of Visitors, alleging claims arising out of the Defendants’ decision

to deny Bayandor tenure. The district court granted the Defendants’ motion to dismiss

Bayandor’s claims after determining that several claims were untimely and that others

failed to state claims upon which relief could be granted. We have considered the parties’

arguments and have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Bayandor v. Va. Polytechnic & State

Univ., No. 7:18-cv-00026-EKD (W.D. Va. Mar. 25, 2019; May 20, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             3